W. SHARP, Judge.
Roche appeals the summary denial of his Rule 3.800(a) motion. We affirm.
Roche claims his scoresheet was improperly calculated and that scoring of two convictions violated his double jeopardy rights. These are not viable claims sufficient to establish an “illegal sentence” pursuant to Florida Rule of Criminal Procedure 3.800(a). These kinds of claims cannot be determined from the face of the record because they will require an evidentiary hearing to resolve, the issues raised. Thus, the trial court properly denied the rule 3.800(a) motion in this case. See Davis v. State, 661 So.2d 1193 (Fla.1995); State v. Callaway, 658 So.2d 983 (Fla.1995); Raley v. State, 675 So.2d 170 (Fla. 5th DCA 1996), appeal dismissed, 678 So.2d 1287 (Fla.1996).
AFFIRMED.
PETERSON, C.J., and GOSHORN, J., concur.